Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  May 20, 2015                                                      Robert P. Young, Jr.,
                                                                               Chief Justice

  150791-5                                                           Stephen J. Markman
                                                                         Mary Beth Kelly
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                  Richard H. Bernstein,
            Plaintiff-Appellant,                                                    Justices

  v                                            SC: 150791
                                               COA: 323544
                                               Wayne CC: 14-003946-FH
  ERIC F. MILLER,
             Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                            SC: 150792
                                               COA: 323545
                                               Wayne CC: 14-003946-FH
  JOHN A. JONES,
             Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                            SC: 150793
                                               COA: 323546
                                               Wayne CC: 14-003946-FH
  ROBERT A. WATSON,
            Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                            SC: 150794
                                               COA: 323547
                                               Wayne CC: 14-003946-FH
                                                                                                              2


MORENO TAYLOR,
        Defendant-Appellee.

_________________________________________/
PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellant,
v                                                                SC: 150795
                                                                 COA: 323548
                                                                 Wayne CC: 14-004836-FH
KENNETH RUSS,
         Defendant-Appellee.

_________________________________________/

       On order of the Court, the application for leave to appeal the November 14, 2014
orders of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 20, 2015
       t0513
                                                                            Clerk